Citation Nr: 0601646	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
plantar warts of the left foot, currently rated 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for residuals of 
plantar warts of the right foot, currently rated 10 percent 
disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
residuals of plantar warts.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1963 to 
March 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied an increased 
evaluation for the veteran's plantar warts of the feet, and 
denied service connection for hypertension as secondary to 
service-connected plantar warts of the feet.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In September 2004, this case was remanded in order to afford 
the veteran an opportunity to testify before the Board.  In 
October 2005, the veteran testified before the undersigned 
Veteran's Law Judge at the local regional office.  At the 
hearing, the Veteran's Law Judge held the record open for 60 
days in order to allow the veteran time to submit additional 
evidence.  Additional evidence was submitted within the 
allotted time period accompanied by a waiver of RO 
consideration.  The Board will consider this evidence when 
evaluating the veteran's claims on appeal.

In addition, the Board notes that in June 1977, the RO denied 
service connection for hypertension.  The veteran was 
provided notice of the determination but did not appeal.  The 
decision became final.  New and material evidence is 
therefore needed to reopen the claim.  38 U.S.C.A. § 5108, 
7105.  In October 1997, the RO, without reopening the claim, 
denied the veteran's claim for service connection for 
hypertension as secondary to the veteran's service-connected 
plantar warts of the feet.  The Board, however, must first 
decide whether the veteran has submitted new and material 
evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  

The issues of entitlement to service connection for increased 
evaluation for residuals of plantar warts of both feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension; the RO notified the veteran of its decision and 
of his appellate rights; the veteran did not appeal this 
determination and the decision became final.
.
2.  Evidence added to the record since the June 1977 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and material, 
because it bears directly and substantially on the issue on 
appeal, and is so significant that it must be considered in 
order to fairly decide the merits of the case. 

3.  The veteran has hypertension that is related to his 
service-connected plantar warts of the feet.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

2.  The veteran's hypertension is proximately due to or the 
result of his service-connected plantar warts of the feet.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.  

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO prior to 
August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen his claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the June 
1977 rating decision includes numerous private and VA medical 
records, testimony of the veteran before the Board, and 
statements and written argument submitted by or on behalf of 
the veteran.

Of particular significance are medical treatment records 
indicating that the veteran suffers from hypertension and 
that this condition is due to the pain he suffers related to 
his service-connected bilateral plantar warts of the feet.  
Also, significant is the veteran's testimony before the Board 
in October 2005 indicating that amount of ongoing pain he 
suffers in connection with his foot condition. This evidence 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is also neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for hypertension, 
to include as secondary to his service-connected plantar 
warts of the feet, is reopened.

III.  Entitlement to service connection for hypertension, 
to include as secondary to service-connected residuals of 
plantar warts.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of the veteran's claim.

The evidence in this case consists primarily of VA and 
private treatment records and a July 2002 VA examination.  
The July 2002 VA examiner indicated that the veteran has had 
a history of essential hypertension discovered in the mid 
early 1960s and treated since that time.   In this regard, 
the Board notes that the veteran served on active duty from 
1963 to 1965, placing the discovery of his hypertension close 
to his time in the service.  The July 2002 VA examiner noted 
additional cardiac conditions, including coronary artery 
disease and the veteran's problems with the plantar warts on 
this feet.  After examination, the veteran was diagnosed with 
essential hypertension and arteriosclerotic heart disease 
with coronary artery disease.  The examiner was asked to 
comment of whether the veteran's hypertension is due to the 
pain the patient has from the plantar warts on his feet.  He 
stated that, in his opinion the veteran's hypertension is not 
caused by the pain from the plantar warts.  

The record also contains numerous private records of 
treatment for the veteran's hypertension and his plantar 
warts.  The record indicates that the veteran underwent 
surgical incision of plantar warts, bilaterally, in July 
1968.  He also underwent similar operations in 1973 and 1976.  
He has had continuing trouble and pain with his feet since 
that time.  The veteran testified before the Board in October 
2005 that the pain associated with this condition is 
considerable and essentially keeps him from walking.  The 
veteran uses a wheel chair due to pain in his feet and back.  

The private medical records associated with the veteran's 
file include treatment records of two private physicians that 
have treated the veteran for twenty plus years.  In a 
December 2004 report, one of the veteran's private physicians 
stated that he has known and followed the veteran for 
approximately 20 years.  The physician indicated that the 
veteran has chronic pain related to his plantar warts and 
that "there is no question in my mind that his pain has 
contributed to his hypertension... When [the veteran's] pain 
gets really bad, his blood pressure becomes unmanageable with 
any blood pressure medications and only comes down when his 
pain is treated adequately."  The physician also indicated 
that he therefore feels that the veteran "has a legitimate 
claim that his high blood pressure is service related" and 
that the veteran's hypertension is "directly related to the 
foot injury..."  This physician also reiterated his opinion in 
a November 2005 report submitted by the veteran.  In this 
report, the physician stated that the veteran "has been a 
patient of mine for almost 20 years.  He has chronic 
arthritis and hypertension.  Over the years I come [sic] to 
realize that his blood pressure is very sensitive to his pain 
and unfortunately, his pain is very difficulty [sic] to 
control. He has problems with his feet and legs which date 
back to his service... In conclusion, I believe that [the 
veteran's] high blood pressure is directly related to his 
chronic pain."  In addition, another of the veteran's 
private physicians noted, in an October 2005 report, that "I 
certainly think problems with pain related to [the veteran's] 
feet would certainly cause [his blood pressure aggravation 
and fluctuation]," although he stated that he would defer to 
the veteran's other physician regarding the veteran's blood 
pressure issues.    

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
hypertension, secondary to the veteran's service-connected 
plantar warts.  In reaching this determination, the Board 
notes that the veteran is competent to report his symptoms, 
including the considerable pain he suffers associated with 
his current foot condition.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this regard, the Board notes that at 
least one of the veteran's private physicians has treated the 
veteran for a period of 20 years.  After working with the 
veteran for this long period of time, this physician clearly 
associated the veteran's blood pressure problems with pain 
from his plantar warts. In addition, the veteran's other 
private physician also indicated a correlation between the 
pain suffered by the veteran related to his feet and his 
hypertension. While the July 2002 VA examiner found that the 
veteran's hypertension was unrelated to the veteran's pain 
from his foot condition, the Board finds that the opinions of 
the veteran's private physicians, who have treated the 
veteran over the years and have been trying to find a 
solution for his pain and his other associated conditions, 
should carry the most weight in this case.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Thus, as the Board finds that the evidence in the record is 
at least in equipoise with respect to the question of whether 
the veteran's hypertension is caused by pain from his 
service-connected plantar warts, the Board resolves all 
reasonable doubts in the veteran's favor, and finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for hypertension.  The appeal is granted.

ORDER

Service connection for hypertension is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to increased 
evaluations for his service-connected plantar warts, left and 
right feet, must be remanded for further action.

In this case, the Board notes that the veteran was afforded a 
VA examination in connection with his claim in July 2002.  
The examiner noted that the veteran has a history of plantar 
warts dating back to the early 1960s and that he has had 
operations on his feet in 1968, 1973 and 1976.  The warts 
were noted to be extremely tender and cause the veteran a 
great deal of pain and discomfort his feet.  The examiner 
noted that the veteran is currently being seen at the 
Fayetteville VA Medical Center every three months for 
periodic trimming.  The veteran was also noted to be wearing 
special shoes for his condition and that he had been doing so 
for many years.  The veteran was diagnosed with plantar warts 
/calluses with residuals. The examiner then commented that 
the veteran's symptoms were caused by the plantar warts and 
not by his diabetes.  The examiner did not, however, rate the 
severity of the veteran's disability.  Therefore, the Board 
finds that a new VA examination is warranted in order to 
determine the nature and severity of the veteran's service-
connected plantar warts of the feet.   Pursuant to the VCAA, 
such an examination is necessary to adjudicate the veteran's 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c)(4), 3.307, 3.309 (2005).  Here, the Board also 
notes that the veteran is competent to report his experiences 
and symptoms.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

In addition, the Board notes that the veteran is seen 
regularly at the VA Medical Clinic in Fayetteville.  On 
remand, therefore, the RO should update the claims file to 
include any medical and treatment records from this facility, 
dated since July 2005.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his 
service-connected plantar warts.  This 
should specifically include medical and 
treatment records from the Fayetteville, 
Arkansas, VA Medical Center dated since 
July 2005.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and severity of the 
veteran's service-connected plantar warts 
of the left and right feet.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
asked to determine the current level of 
impairment due to the veteran's 
condition.  Specifically, the examiner 
should state whether the veteran's 
condition is moderate, moderately severe, 
or severe. If there is actual loss of use 
of either or both feet, the examiner 
should also note this.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  The RO should then re-adjudicate the 
issues on appeal in light of the 
pertinent evidence and legal authority.  
If any determination remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


